DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-19 in the reply filed on 25FEB2022 is acknowledged. The traversal is on the ground(s) that there is no search burden. This is not found persuasive because claim 1 is directed towards a system comprising details of a refrigerator system, whereas claim 20 is directed towards a filter case. The art covering the subject matter of claim 20 does not sufficiently overlap the subject matter of claim 1 and therefore would require a different search.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/607,846, filed on 05/30/2017.
Specification
The disclosure is objected to because of the following informalities:

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-1999-0017473) in view of HARMS (US 20030011482) and CLACK (US 5320752).
Regarding claim 1, CHO teaches a water purifier for supplying water to a refrigerator (title, Figs. see translation) including a system therefor comprising:
a refrigerator (Fig. 3 #10) including;
an intake (Annotated Fig. 3) through which the purified liquid flows into the refrigerator;
a valve (annotated Fig. 3) that controls a flow of the purified liquid in the refrigerator and a direction of the flow of the purified liquid in the refrigerator;
a filter case (Fig. 3 #100) provided outside the refrigerator and including:
an inlet (Annotated Fig. 3) capable of being connected to a liquid source;
an outlet (Annotated Fig. 3);
a filter connector (Fig. 4 #141) connected to the inlet and the outlet (clearly the filter is connected to the refrigerator and liquid source); and
e.g. one filter (Fig. 4 #121) connected to the filter connector and capable of purifying liquid supplied from the inlet, and to supply the purified liquid to the outlet;
a first line (Annotated Fig. 3) which connects the inlet to the liquid source; and,

CHO does not teach a controller. However, HARMS teaches a moisture monitoring system (title, Figs.) comprising:
a refrigerator (Fig. 1 #12; par. [0012]) including:
an intake (Fig. 1 24; Par. [0021]) through which a liquid flows into the refrigerator;
a valve (Fig. 1 #22) that controls a flow of the liquid in the refrigerator and a direction of the flow of the liquid in the refrigerator; and
a controller (Fig. 1 #16; Fig. 4) that controls the valve.
HARMS teaches the controller shuts off the water flow to the refrigerator in case of a leak to prevent damage (abstract; par. [0005,0010])
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of CHO with the controller as taught by HARMS in order to shut off the water flow to the refrigerator in case of a leak to prevent damage. The references are combinable, because they are in the same technological environment of domestic refrigerators. See MPEP 2141 III (A) and (G).
CHO is silent as to the filter being detachably connected. However, it obvious to one having ordinary skill in the art to make the filter detachable for e.g. replacement (CLACK C9/L38-41).
Regarding claim 2, CLACK teaches the filter case (Fig. 12 #20) is provided under a sink (Fig. 12 #260).
Regarding claim 3, CHO teaches the water intake of the refrigerator is provided at a lower rear end of the refrigerator (Annotated Fig. 3). HARMS teaches the intake of 
Annotated Fig. 3

    PNG
    media_image1.png
    559
    560
    media_image1.png
    Greyscale

Claims 1,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-1999-0017473) in view of HARMS (US 20030011482) and AN (US 20160025406).
Regarding claim 1, CHO teaches a water purifier for supplying water to a refrigerator (title, Figs. see translation) including a system therefor comprising:
a refrigerator (Fig. 3 #10) including;
an intake (Annotated Fig. 3) through which the purified liquid flows into the refrigerator;
a valve (annotated Fig. 3) that controls a flow of the purified liquid in the refrigerator and a direction of the flow of the purified liquid in the refrigerator;
a filter case (Fig. 3 #100) provided outside the refrigerator and including:

an outlet (Annotated Fig. 3);
a filter connector (Fig. 4 #141) connected to the inlet and the outlet (clearly the filter is connected to the refrigerator and liquid source); and
e.g. one filter (Fig. 4 #121) connected to the filter connector and capable of purifying liquid supplied from the inlet, and to supply the purified liquid to the outlet;
a first line (Annotated Fig. 3) which connects the inlet to the liquid source; and,
an second line (Annotated Fig. 3) which connects the outlet to the intake.
CHO does not teach a controller. However, HARMS teaches a moisture monitoring system (title, Figs.) comprising:
a refrigerator (Fig. 1 #12; par. [0012]) including:
an intake (Fig. 1 24; Par. [0021]) through which a liquid flows into the refrigerator;
a valve (Fig. 1 #22) that controls a flow of the liquid in the refrigerator and a direction of the flow of the liquid in the refrigerator; and
a controller (Fig. 1 #16; Fig. 4) that controls the valve.
HARMS teaches the controller shuts off the water flow to the refrigerator in case of a leak to prevent damage (abstract; par. [0005,0010])
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of CHO with the controller as taught by HARMS in order to shut off the water flow to the refrigerator in case of a leak to prevent 
CHO is silent as to the filter being detachably connected. However, it obvious to one having ordinary skill in the art to make the filter detachable for e.g. replacement (AN par. [0056]).
Regarding claim 4, AN teaches the refrigerator further includes:
a dispenser (Fig. 4 #70) capable of dispensing the purified liquid supplied from the intake;
a tank (Fig. 4 #170) capable of storing the purified liquid;
an ice maker (Fig. 4 #60) capable of making ice from purified liquid; and
a pipeline (Fig. 4 #95) which connects the intake to e.g. the dispenser.
One having ordinary skill in the art would recognize all these components as conventional refrigerator structure (par. [0005-0006]).
Regarding claim 5, AN teaches the controller receives a feedback signal from e.g. the dispenser, and controls the valve based on the feedback signal (par. [0032,0067]).
Allowable Subject Matter
Claims 6-19 have allowable subject matter over the prior art of record.
Claims 6-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CLACK (US 5290442) discloses a drinking water refrigerator storage apparatus.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777